Citation Nr: 1719593	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-29 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for cervical spondylosis.

2.  Entitlement to service connection for a left hip condition.

3.  Entitlement to service connection for a right hip condition.

4.  Entitlement to service connection for residuals of broken left rib.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977 and from March 2004 to July 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2016 the Veteran testified at a hearing before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of that hearing         is of record.

The issues of cervical spondylosis, right hip condition, and left hip condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On November 3, 2016, prior to the promulgation of a decision by the Board, the Veteran informed the Board that he wished to withdraw his appeal seeking service connection for residuals of a broken left rib. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service connection for residuals of a broken left rib by the appellant have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran notified the Board during his videoconference hearing in November 2016 that he wished to withdraw his appeal for service connection for residuals of a broken left rib.  This desire is memorialized in the transcript of the hearing.

The Veteran has withdrawn his appeal on this issue; hence, there remain no allegations of error of fact or law for appellate consideration on this issue. Accordingly, the Board does not have jurisdiction to review the appeal for       service connection for residuals of a broken left rib and it is dismissed.


ORDER

The appeal for service connection for a residuals of broken left rib is dismissed.


REMAND

The Board finds that additional development is necessary concerning the remaining issues prior to appellate review.

In a July 2016 VA treatment note, the Veteran stated that he applied for Social Security Administration (SSA) disability benefits.  As these records may be relevant to the issues on appeal, on remand, the records from SSA should be requested.

The record also indicates that there are outstanding private treatment records.  Specifically, the Veteran testified that he received treatment from a private neurosurgeon in Charlottesville, Virginia in 2016.  The record does not contain       the aforementioned treatment records.  Accordingly, such records should be requested on remand.

Relevant ongoing VA medical records for the claims should also be requested.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611  (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Regarding the Veteran's claimed cervical spondylosis, the Board finds that remand is necessary for an examination and opinion.  VA treatment records indicate that the Veteran has been diagnosed with and treated for cervical spondylosis.  It does not appear that a VA examination has been conducted in conjunction with the Veteran's claim for service connection for cervical spondylosis.  The Veteran asserts that       his condition is due, in part, to his service-connected knee and back disabilities.  Additionally, at the hearing, the Veteran testified that he hurt his neck in a motor vehicle accident prior to his 2004 active duty, and that his subsequent active duty service aggravated his cervical condition because it involved wearing heavy battle gear and carrying heavy packs.  Given the foregoing, the Board finds that the Veteran should be afforded a VA examination and opinion prior to adjudication      of the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran also asserts the his bilateral hip pain is due, in part, to his service-connected back disability.  VA treatment records show that the Veteran has complained of and has been treated for left and right hip pain.  It is noted in VA treatment records from March 2015 that the Veteran had pain due to left total hip degenerative joint disease.  Further, it was also noted and that his hip pain may be coming from his back.  Given the foregoing, the Board finds that a VA examination is needed to determine whether the Veteran's left hip pain and right hip pain are caused by his service-connected back disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Secondary service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  VA may grant service connection for disability caused by service-connected disability or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  Request from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  

2.  Obtain outstanding VA treatment records from August 2016 to present.  If no records exist the claims file should be annotated to reflect such and the Veteran notified of such.

3.  Ask the Veteran to provide the names and addresses     of all medical care providers who have treated him for     the disabilities on appeal.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

4.  Schedule the Veteran for a VA cervical spine examination to address the Veteran's claim for service connection for cervical spondylosis.  The claims file    must be reviewed in conjunction with examination. All indicated tests should be conducted and the results reported.

Following review of the claims file, the examiner should indicate:

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spondylosis had its onset in service or is otherwise related to military service.  In so opining, the examiner should address the Veteran's contention that his current diagnosis is related to his in-service carrying of heavy packs.  Please state why or why not.

b.  If not related to service state whether it is at least as likely as not (50 percent probability or more) that the cervical spondylosis was caused by his service-connected back disability and / or knee disability.  Please state why or why not.

c.  If not caused by the Veteran's service-connected back disability and / or knee disability, state whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spondylosis has been worsened beyond normal progression by his service-connected back disability and / or knee disability.  Please state why or why not.

d.  If the cervical spondylosis has been worsened beyond normal progression by the back disability and / or the knee disability, the examiner should attempt to quantify the degree of worsening beyond baseline level that is attributable to the back disability and / or the knee disability.

A complete rationale should be provided for all opinions and conclusions expressed.

5.  Schedule the Veteran for a VA hip examination to address the Veteran's claims for service connection for left hip pain and right hip pain.  The claims file must be reviewed in conjunction with examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file, the examiner should indicate:

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's right hip condition and / or left hip condition had its onset in service or is otherwise related  to military service.  Please state why          or why not.

b.  If not related to service, state whether it is at least as likely as not (50 percent probability or more) that the Veteran's right hip condition and / or left hip condition was caused by his service-connected back disability.  Please state why or why not.

c.  If not caused by the Veteran's service-connected back disability, state whether it is at least as likely as not (50 percent probability or more) that the Veteran's right hip condition and / or left hip condition has been worsened beyond normal progression (as opposed to temporary exacerbations) by his service-connected back disability.  Please state why or why not.

d.  If the right hip condition and / or the left hip condition has been worsened beyond normal progression by the       back disability, the examiner should attempt to quantify     the degree of worsening beyond baseline level that is attributable to the back disability.

A complete rationale should be provided for all opinions and conclusions expressed.

6.  After completing the requested actions, and any additional action warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


